United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                   May 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                         No.   06-30698




                     GILBERT M. GOLDMAN, JR.

                                               Plaintiff - Appellant


                               VERSUS


                HALLIBURTON ENERGY SERVICES, INC.


                                               Defendant - Appellee



           Appeal from the United States District Court
        For the Eastern District of Louisiana, New Orleans
                         CV-05-1835-SSV-ALC




Before KING, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      After carefully reviewing the record and considering the

briefs of the parties, we are satisfied that the district court

correctly granted defendant’s motion for summary judgment and

dismissed plaintiff’s suit.    Essentially for the reasons stated in

the district court’s careful order of June 5, 2006, we affirm the

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment of the district court.

     AFFIRMED.




                                  2